287 P.2d 274 (1955)
James T. GRAVITT, Plaintiff in Error,
v.
Charles R. SLOGGETT, Defendant in Error.
No. 17625.
Supreme Court of Colorado, En Banc.
August 29, 1955.
Rehearing Denied September 19, 1955.
*275 Buckles & Baker, Denver, for plaintiff in error.
McComb, Zarlengo & Mott, Denver, for defendant in error.
KNAUSS, Justice.
Defendant Gravitt invited plaintiff Sloggett to go on a week-end fishing expedition in North Park near Walden, Colorado. Defendant drove his automobile. Sloggett was seriously injured in an accident which occurred on the return trip, and in an action brought against Gravitt had favorable verdict and judgment in the trial court. It is here urged that the evidence did not show conduct on the part of defendant "consisting of a willful and wanton disregard of the rights of others" necessary to establish liability under our guest statute, C.R.S. '53, 13-9-1.
There was competent evidence to the effect that defendant drove at an excessive speed, seventy miles per hour or more; that defendant was "exhausted" "sleepy" "drowsy" and gave no heed to repeated warnings of plaintiff concerning his driving.
Under proper instructions, the jury resolved the issues in favor of plaintiff and there is substantial competent evidence in the record to support its verdict.
We have said concerning driver hosts: "`If conscious of his conduct and existing conditions, he knew, or should have known, that the injury would probably result, the requirements of the statute are met.'" Foster v. Redding, 97 Colo. 4, 45 P.2d 940, 941; Dameron v. West, 126 Colo. 435, 250 P.2d 592. The question of liability in this case was properly left to the jury.
We have considered the other matters urged for reversal and find them without merit.
The judgment is affirmed.